SMITH, Justice:
Pat O. Wright appeals from a decree of the Chancery Court of the First Judicial District of Hinds County which denied his petition for modification of an award of *769alimony made to Virginia Burkett Wright in the decree which had awarded her a divorce from him.
We have carefully examined the record made at the hearing of the petition and find that the evidence fully supports the action of the chancellor in denying a reduction of the alimony previously awarded. Therefore, the decree appealed from must be affirmed.
The chancellor properly awarded $100 to Virginia Burkett Wright, which he found to be reasonable under all of the circumstances of the case, to cover the fee for services of her solicitor upon the hearing of appellants’ petition. A motion has been filed in this Court for an additional award to her to cover solicitor’s fees on this appeal. The motion is sustained and appellee is awarded $50, which is one-half of the amount of the award made in the court below, as solicitor’s fees on this appeal.
Affirmed.
RODGERS, P. J., and PATTERSON, INZER and ROBERTSON, JJ„ concur.